Title: From James Madison to William Henry Harrison, 14 June 1804
From: Madison, James
To: Harrison, William Henry



Sir.
Department of State, June 14th. 1804
I have received your letter of the 17th. inst. It was my intention to confide the appointment of a Gazette to print the Laws of the United States, entirely to you, and the reasons you assign for the choice of Mr. Bradford’s are satisfactory. I have no controul over the sum appropriated for the contingent expences of your Territory; and therefore cannot prevent the payment of the accounts for stationary out of it; but if neither yourself nor the Secretary of the Territory direct supplies of Stationary to be furnished your object will be attained provided no outstanding accounts exist to absorb the appropriations.
An appropriation was made to pay the expense of the civil government of Louisiana, but it is found that it will not be sufficient to cover the expenses incurr⟨ed⟩ and to be incurred under the Administration of Governor Claiborne; no part of it can therefore be counted upon for printing the laws, which may be made for that part of the Territory which after the 1st. of Octr. next will be united with the Indiana Territory: but no doubt can be entertained that Congress will at their next Session make provision for all the expenses which may be necessarily incurred. By recurring to the 13th. Section of the law providing for the Government of the two territories in which Louisiana is to be divided, you will find that the laws of Louisiana will remain in force after the first of October under certain modifications: and therefore the entirely new code you contemplate is unnecessary and ought not to be published: All that appears to be indispensable are laws for organizing the Courts, the Militia and laying out the Territory into districts. Exclusively of the annual appropriation of 350 Dolls. for the contingent expenses of the territory, which will be sufficient to pay the current expenses of the year, there is an unexpended balance of 480 Dollars, which may be applied to the expense of printing territorial laws. I am &c.
James Madison.
